Citation Nr: 1135222	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO. 07-13 264A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for fracture of nose with loss of sense of smell.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  In March 2011, the Board remanded the case to the agency of original jurisdiction (AOJ) so that a hearing could be scheduled before a Veterans Law Judge.  The hearing was held before the undersigned, via videoconference in June 2011, and a transcript is associated with the claims file.  The case now returns to the Board for appellate review. 

The Board notes that the Veteran also appealed the denial of entitlement to service connection for fracture of the left cheek.  This claim was granted in a May 2009 rating decision; therefore, the issue is no longer before the Board.


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a VA examination in February 2010, but failed to report.  At his June 2011 hearing, the Veteran testified that he did not receive the notice until after the date of the examination.  The Board's review of the file shows that the VA examination notice was dated less than 10 days prior to the examination date; therefore, the Board finds it reasonable that the Veteran may not have received the notice in a timely manner.  Accordingly, the Board finds good cause to remand the appeal so that another examination may be scheduled to assess the etiology of the Veteran's claimed fracture nose with loss of sense of smell.

Additionally, while the appeal is in remand status, the file should be brought up to date with the Veteran's most recent VA treatment records.  He receives frequent treatment at the VA medical center (VAMC) in Cleveland.  The last record is dated in September 2009.  Therefore, all records for the Veteran from the Cleveland VAMC dated from September 2009 onward should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Request all VA treatment records for the Veteran from the Cleveland VAMC, dated from September 2009 onward.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Schedule the Veteran for a VA examination in order to ascertain the existence and etiology of his claimed fractured nose with loss of sense of smell.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any disability due to fractured nose exhibited by the Veteran currently, i.e., at the time he filed his claim in March 2006  to the present, is related to his military service, to include the injury that resulted in his service-connected fractured cheek?
		
A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion. 

3. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claim should be readjudicated, to include all evidence received since the March 2010 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

